[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS
                                                          FILED
                        FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________  ELEVENTH CIRCUIT
                                                       JAN 17, 2007
                                                    THOMAS K. KAHN
                               No. 06-11678
                                                         CLERK
                          ________________________

                   D. C. Docket No. 05-00401-CV-T-24-MAP

JEAN FERGUSON,

                                                         Plaintiff-Appellant,

                                      versus

PROGRESS ENERGY OF FLORIDA, INC.,

                                                         Defendant-Appellee.


                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                        _________________________

                               (January 17, 2007)

Before ANDERSON, MARCUS and HILL, Circuit Judges.

PER CURIAM:

      After oral argument, we conclude that the judgment of the district court is

due to be affirmed. Appellant abandoned the substantive disability claim at oral
argument. For the reasons fully discussed at oral argument, we affirm the

judgment of the district court on appellant’s retaliation claim.

      AFFIRMED.




                                          2